       Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 1 of 25




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

NCS MULTISTAGE INC.,                §
                                    §
  Plaintiff,                        §   CIVIL ACTION NO. 6:20-cv-00277 ADA
                                    §
                vs.                 §
                                    §
NINE ENERGY SERVICE, INC.,          §
                                    §
  Defendant.                        §



    NCS’S RESPONSE TO NINE’S OPENING CLAIM CONSTRUCTION BRIEF
      Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 2 of 25




                                        TABLE OF CONTENTS

                                                                                                                       Page

A.   “internal diameter” (Claims 1, 22, 28, and 50)............................................................... 1
B.   “tubular member” (Claims 1, 22, 28, and 50)................................................................. 2
C.   “sealing engagement” (Claims 1, 22, 28, 50, and 55) ..................................................... 4
D.   “the rupture disc is…configured to rupture when exposed to a rupturing force greater
     than the rupture burst pressure” (Claims 1, 22, 29 and 56) ............................................. 6
E.   “rupturing force” (Claims 1, 22, 27, 29, 56, and 57)....................................................... 7
F.   “the region of the tubular member where the rupture disc is attached has a larger internal
     diameter than the internal diameter of the casing string and is parallel to the internal
     diameter of the casing string.” (Claims 1, 22, 28, and 50) .............................................. 8
     1.       “the region of the tubular member where the rupture disc is attached”................. 9
     2.       “the region of the tubular member where the rupture disc is attached has a larger
              internal diameter than the internal diameter of the casing string”....................... 11
     3.       “the region of the tubular member where the rupture disc is attached…is parallel
              to the internal diameter of the casing string”..................................................... 11
              a.       Nine’s proposed construction is contrived and contradicts its IPR
                       arguments............................................................................................ 14
G.   “specific gravity…of the well fluid” (Claims 24 and 52).............................................. 16
H.   “disengage the rupture disc from sealing engagement” (Claim 55) ............................... 17
I.   “rupture disc is configured to disengage from sealing engagement when exposed to a
     pressure greater than a hydraulic pressure in the casing string” (Claims 28 and 50)....... 18




                                                          i
           Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 3 of 25




                                           TABLE OF AUTHORITIES

                                                                                                                     Page(s)

Cases

Bell Atl. Network Serv., Inc. v. Covad Commcn’s Group, Inc.,
    262 F.3d 1258 (Fed. Cir. 2001) .......................................................................................... 3

CCS Fitness, Inc. v. Brunswick Corp.,
  288 F.3d 1359 (Fed. Cir. 2002) .......................................................................................... 4

Nautilus, Inc. v. Biosig Instruments, Inc.,
   572 U.S. 898 (2014)................................................................................................ 7, 12, 13

O2 Micron Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd.,
   521 F.3d 1351 (Fed. Cir. 2008) ............................................................................. 1, 2, 5, 18

Oatey v. IPS,
   514 F.3d 1271 (Fed. Cir. 2008) .......................................................................................... 3

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) ........................................................................................ 10




                                                               ii
312180.08700/124023788v.6
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 4 of 25




       Nine asks this Court to invalidate all 57 claims of the asserted ’445 Patent based on

indefiniteness, even though the claims are clear, a POSA understands them, and the Examiner

understood them during prosecution. Even Nine’s expert Dr. Meehan admitted in his deposition

he understands numerous claim terms that Nine alleges are indefinite. Moreover, before claim

construction started in this Court Nine filed an IPR petition where it demonstrated that it

understood the terms and interpreted and applied the claims in ways that contradict the

alternative constructions it is proposing here. Nine should be barred from taking positions in this

Court that contradict its positions before the PTAB. Nine’s arguments twist the meanings of

terms and focus on hyper technical nuances that a POSA would not interpose. NCS requests the

Court reject Nine’s indefiniteness arguments and its contrived proposed constructions.

       A. “internal diameter” (Claims 1, 22, 28, and 50)

       Nine argues this term should be construed because it is included in a larger term (Term F

below), which is purportedly indefinite. Dkt. 42, pp. 5-6. That makes no sense. Either a term

does not need to be construed because it has plain and ordinary meaning to a POSA in view of

the intrinsic record, or it needs to be construed because there is a dispute about its scope. O2

Micron Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1360 (Fed. Cir. 2008).

       As explained in NCS’s opening Markman brief, in the oil and gas industry and in the

patent specification and claims, “internal diameter” has an ordinary meaning that depends on

how the term is used. Dkt. 41, pp. 4-5. For example, it can refer to a measurement of a cross-

sectional line segment from an inner wall of a pipe to the opposite wall. Id. The meaning we

learned in geometry class. Alternatively, in the oil and gas industry it also can refer to the inner

surface of the pipe, i.e. the fluid passageway. Id. This latter meaning is found in all 57 claims in

the phrase “an internal diameter that defines a fluid passageway.” See e.g., Dkt. 41-2, Claims 1,

22, 28, 50. When cross-examined, Nine’s expert Dr. Meehan admitted that a measured diameter

                                                  1
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 5 of 25




by itself cannot define a fluid passageway, proving that “internal diameter of the casing string”

as used in the claims does not necessarily refer to a measured diameter, it can refer to the inner

surface of the casing string. Ex. B, 37:19-39:4. In fact, Nine used this second understanding of

the term numerous times in its IPR petition. See e.g., Ex. A, pp. 1, 6-7, 9, 16, 19, 24, 30, 31, 49,

50-51, 57, 62. Because this term has an understood meaning in the industry, it requires no

construction. In any case, because the ordinary meaning of this term depends on how it is used, it

does not make sense to construe it in isolation.

       Nine’s proposed construction is wrong on many fronts. First, it limits “internal diameter”

to a measured diameter of a casing string, excluding its other ordinary meaning in the patent, the

one recognized by its own expert and used by Nine in its IPR: the inner surface of the casing

string, i.e. the fluid passageway. It is also wrong because it adds superfluous and limiting terms,

like “fluid channel” and “casing string.” The term “internal diameter” is not so limited, either by

its plain meaning or the specification. Standing alone, it could include the diameter of the inside

of a toilet paper roll. In the context of the patent, it could include the inside diameter of a rupture

disc, which is clearly not a fluid channel or casing string. Dkt. 41-2, Fig. 2, 8:4-15. In every

instance where a claim recites an “internal diameter,” it refers to an object like the casing string:

e.g., “the casing string having an internal diameter that defines a fluid passageway.” Id., Claim

28. As such, a construction of “internal diameter” does not need qualifying terms like “fluid

channel” or “casing string.”

       B. “tubular member” (Claims 1, 22, 28, and 50)

       Without any supporting argument or citations, Nine concludes this term does not have a

plain and ordinary meaning. Dkt. 42, p. 7. But the question is whether the term has a plain and

ordinary meaning to a POSA in view of the intrinsic evidence. O2 Micron, 521 F.3d at 1360. It

does. As explained in NCS’s brief, it simply refers to “one or more tubulars.” Dkt. 41, p. 5.
                                                   2
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 6 of 25




       Nine then argues this term must be limited to its supposed “implicit definition” in the

specification, which is an upper tubular member coupled to a lower tubular member. Dkt. 42, p.

7. That is wrong for numerous reasons.

       First, Nine’s position directly contradicts the position it took in its IPR petition. There it

argued that “tubular member” was met by a single tubular disclosed in the Entchev reference

(element 340) with upper and lower ends, as opposed to coupled tubulars. Ex. A, p. 52.

       Second, there is no part of the patent specification that uses the term “tubular member” to

describe the combination of an upper tubular member and a lower tubular member. Rather, in

connection with an embodiment, the specification only refers to a “lower tubular member” and

an “upper tubular member” as separate components. See e.g., Dkt. 41-2, Fig. 2, 2:49-58.

       Third, under Federal Circuit law, the “[v]aried use of a disputed term in the written

description demonstrates the breadth of the term rather than providing a limited definition.” Bell

Atl. Network Serv., Inc. v. Covad Commcn’s Group, Inc., 262 F.3d 1258, 1270 (Fed. Cir. 2001).

The specification states that the rupture disc can be installed within “one or more tubulars, the

tubulars being connectable to other tubulars in the casing string.” Dkt. 41-2, 6:66-7:3, 7:17-21. It

would be improper to limit this term in a way that excludes an express embodiment, e.g., a

rupture disc within “one tubular.” Oatey v. IPS, 514 F.3d 1271, 1276-77 (Fed. Cir. 2008) (“We

normally do not interpret claims in a way that excludes embodiments disclosed in the

specification…at least [sic] where claims can reasonably [sic] be interpreted to include a specific

embodiment, it is incorrect to construe the claims to exclude that embodiment, absent probative

evidence on the contrary.”)

       Fourth, Nine’s construction is inconsistent with Federal Circuit law. NCS agrees with

Nine’s expert that the term “tubular” has an ordinary meaning to a POSA. See Dkt. 42-1, ¶69. It



                                                  3
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 7 of 25




is simply a tubular-shaped object that is used in downhole operations. For example, it could be a

drill pipe, casing string, or something that is threaded into the casing string, like the tubular(s) of

a rupture disc assembly. Ex. C, 69:14-70:8. What the parties dispute is whether “member”

changes that ordinary meaning. Nine says it does. But the Federal Circuit has held that the

ordinary meaning of “member” is simply a “structural unit” or a “distinct part of a whole.” CCS

Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002). There is a “heavy

presumption” that “member” carries this ordinary meaning unless Nine can show the

specification limits the term “member” to “a certain number of components or certain shape.” Id.

As explained above, Nine cannot make that showing. In fact, the term “member” is not used in

the specification solely to describe the tubular(s) that make up the rupture disc assembly; it is

used more generally to describe structures used in a downhole environment, such as any

structure attached to the casing string (Dkt. 41-2, 7:59-62) or a fluid tight seal (Dkt. 41-2, 9:22-

24). In other words, “member” does not change the ordinary meaning of “tubular.”

       Finally, there is nothing in the plain words of “tubular member” that indicates it is limited

to two coupled tubulars. If the claims were intended to be limited to two coupled tubular

members, they would have been written that way.

       C. “sealing engagement” (Claims 1, 22, 28, 50, and 55)

       Nine argues its proposed construction is merely taking the specification’s definition of

“sealing” and combining it with the plain an ordinary meaning of “engagement,” which is to

“attach or secure.” Dkt. 42, p. 8. This argument has numerous problems.

       First, Nine’s construction is improper in that it adds into its proposed construction the

disputed term “attached.” As shown in Term F below, the parties hotly contest the meaning of

the word “attached.” For that reason alone, Nine’s construction should be rejected.

       Second, Nine says “engagement” means “attach or secure,” relying on one out of

                                                   4
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 8 of 25




fourteen definitions in the Oxford Dictionary. Dkt. 42, p. 8, Dkt. 42-6, p. 408. But the plain and

ordinary meaning of the term “engagement” doesn’t just come from an external dictionary

definition, it comes from a POSAs understanding in view of the intrinsic evidence. O2 Micron,

521 F.3d at 1360. The patent uses the term engagement generically to refer to a relationship

between two structures; it does not refer to how that relationship is accomplished. For example,

the specification states the rupture disc “can be ruptured by engagement with an impact

surface…” Dkt. 41-2, 2:1-9. How that engagement is accomplished is that the disc is driven in

the downhole direction by hydraulic pressure, “being impelled against the impact surface.” Id.

As another example, the specification states “the disc may be engaged within the casing string by

a securing mechanism.” Id., 2:10-11. The term “engaged” identifies a relationship between the

disc and the casing string, and how that is accomplished is “by a securing mechanism.” Id.

Directly pertinent to this term, the specification also states the “rupture disc is held in sealing

engagement between the upper tubular member and the lower tubular member by a securing

mechanism.” Id., 2:51-54. Here, the term “engaged” identifies a sealing interaction between the

disc and the tubulars, and it is held in that engagement by a securing mechanism. Id. In other

words, in the patent, the term “engagement” is simply synonymous with a relationship. Nine

obviously agrees, because in its IPR petition it treated “sealing engagement” as a relationship,

stating “[t]he rupture disc can be in sealing engagement via a seat, an O-ring and/or a crush seal

with a region of the tubular member within the upper and lower ends.” Ex. A, p. 23. Nine’s

construction is wrong and inconsistent with its IPR arguments in that it goes beyond the plain

meaning of “engagement” and tries to limit the term to how the relationship is made—i.e., by

being “attached or secured.”

       Finally, Nine’s construction is unnecessarily redundant. Nine’s expert testified that the



                                                  5
         Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 9 of 25




terms “secured” and “attached” are synonymous. Ex. B, 46:13-47:3, 48:7-18, 49:1-6.

       D. “the rupture disc is…configured to rupture when exposed to a rupturing force
          greater than the rupture burst pressure” (Claims 1, 22, 29 and 56)

       Nine alleges this term is indefinite because it requires a POSA “compare a rupturing

force and a rupturing pressure, which are fundamentally not comparable.” Dkt. 42, p. 9. Nine’s

indefiniteness argument is not only wrong, it is undermined by its alternative proposed

construction, where it admits the specification defines hydraulic pressure as a type of rupturing

force. Dkt. 42, p. 10 (citing Dkt. 42-2, 2:7-8).

       First, pressures and forces are certainly comparable. For example, when a hydraulic

pressure is applied over an area, that pressure can be easily calculated as a force acting on the

area, like the surface of a rupture disc. Nine’s expert Dr. Meehan admitted that in his deposition.

Ex. B, 55:7-24, 58:8-18, 73:14-25.

       Second, indefiniteness does not hinge on technical arguments divorced from the

specification; the question is whether the claims, “read in light of the patent’s specification and

prosecution history” inform the POSA with reasonable certainty about the scope of the invention.

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 898-99 (2014). A POSA clearly

understands the scope of a “rupturing force” in view of the intrinsic record. As Nine admitted,

the specification defines rupturing forces as both hydraulic pressures and impact forces. Dkt. 42,

p. 10 (citing Dkt. 42-2, 2:7-8); see also Dkt. 41-2, 3:1-3, 4:60-64, 6:19-21, 11:8-12:6; Dkt. 41-1,

¶ 48-49. The rupture burst pressure is defined in the specification as the pressure at which the

disc would rupture due to hydraulic pressure alone. Dkt. 41-2, 3:1-3; 9:65-67. Thus, because this

claim term refers to a rupturing force relative to the disc’s rupture burst pressure, a POSA

understands from the specification that it is necessarily describing an amount of hydraulic

pressure that alone can rupture the disc. NCS’s proposed construction incorporates this concept


                                                   6
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 10 of 25




by construing the term as “the rupture disc can rupture if exposed to hydraulic pressure that is

higher than its rupture burst pressure.” See Dkt. 41, pp. 9-10.

       In the alternative, Nine proposes the Court construe “rupturing force” as a “rupturing

pressure.” Dkt. 42, pp. 9-10. But this construction does not help the jury understand that the

rupturing force being described in this term is a hydraulic pressure.

       Nine also claims that its alternative construction contradicts the specification. Dkt. 42, p.

10. For that reason alone its alternative construction should be rejected. Certainly, there is no

contradiction when “rupturing force” is construed as a “hydraulic pressure.” Again, Nine’s

expert admitted one could readily convert a hydraulic pressure to a force. Ex. B, 55:7-24, 58:8-

18, 73:14-25. All that this claim term says is that the disc is designed to rupture at a certain

pressure above its rupture burst pressure. For example, the disc can be made to have a rupture

burst pressure at 10,000 psi, which means it will only burst at a pressure greater than 10,000 psi.

See Dkt. 41-2, 6:19-23; Dkt. 41-1, ¶¶28-29, 48. The specification quote referenced by Nine—

“[t]he hydraulic pressure required to cause disruption of the securing mechanism is less than the

hydraulic pressure would normally be required to break the rupture disc”—refers to the securing

mechanism, not the disc. It just says that there is a pressure that disrupts the securing mechanism

that holds the disc (e.g., 3,000 psi) so the disc disengages, and that pressure is “less than” the

disc’s rupture burst pressure (e.g., 3,000 psi < 10,000 psi). See Dkt. 41-2, 2:19-21, 10:56-57. The

disengagement is caused by a force acting on the disc due to hydraulic pressure.

       E. “rupturing force” (Claims 1, 22, 27, 29, 56, and 57)

       Nine argues this term is indefinite for the same reasons it argues Term D above is

indefinite. Dkt. 42, p. 10. NCS’s above opposition arguments for Term D are incorporated here.

       Nine also argues the Court should reject NCS’s construction of “rupturing force” because

it contradicts NCS’s construction of Term D. Dkt. 42, p. 11. It does not. NCS proposes the term
                                                  7
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 11 of 25




“rupturing force” be construed as a hydraulic pressure or an impact force, because these are the

two types of rupturing forces defined in the specification. Dkt. 41-2, 3:1-3, 4:60-64, 6:19-21,

11:8-12:6; Dkt. 41-1, ¶ 48-49. As explained above, in Term D we know the type of “rupturing

force” described is a hydraulic pressure, because that force is compared to the disc’s “rupture

burst pressure,” which is “the pressure at which hydraulic pressure alone causes rupture of the

disc.” Dkt. 41-2, 3:1-3; 9:65-67. A POSA would know to compare the rupture burst pressure to a

hydraulic pressure, as opposed to an impact force. Dkt. 41-1, ¶¶48-49. In contrast in dependent

claim 57, a “rupturing force” is applied to the disc to rupture it. As explained in the specification,

this “rupturing force” is not just the hydraulic pressure that disengages the disc so that it moves

downhole, it is a combination of the disengaging pressure and an impact force when the disc is

impelled against a surface. Dkt. 41-2, 2:3-30, 10:35-47, 11:27-12:22; Dkt. 41-1, ¶¶28-29, 49.

       F. “the region of the tubular member where the rupture disc is attached has a
          larger internal diameter than the internal diameter of the casing string and is
          parallel to the internal diameter of the casing string.” (Claims 1, 22, 28, and 50) 1

       Nine alleges this term is indefinite because it requires that the internal diameter of the

casing string and region where the rupture disc is attached be “parallel,” and those two features

have no inherent direction. Dkt. 42, p. 11. Nine is wrong and over-complicating a very simple

and clear limitation. All this limitation means is that when the rupture disc assembly is installed

between casing string pipes, the wall that the disc is directly secured and sealed to is a cylinder

that is wider than and parallel to the inner surface of the casing string, like a large cylinder pipe

nested between two smaller cylinder pipes. Nine understands this, because, as explained below,



1 NCS revised its proposed construction to “in the first portion region of the tubular member, the
rupture disc is directly secured to and in sealing engagement with a cylindrical surface that is
wider than and parallel to the inner surface of the casing string.” The change is due to a clerical
error when the parties exchanged constructions. Nine does not object to this change.


                                                  8
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 12 of 25




it applied this meaning in its IPR. Nine should be barred from taking contradicting positions.

               1.   “the region of the tubular member where the rupture disc is attached”2

       As an initial matter, Nine wrongly coins this

portion of the disputed term the “Attachment Region.”

Dkt. 42, p. 12. NCS objects to this shorthand form

because it is misleading. The antecedent basis for this

term is the rupture disc is “in sealing engagement with a

region of the tubular member.” See e.g., Dkt. 41-2, Claims 1, 22, 28, 50. This describes the area

in the tubular member where the disc is initially held and seals the assembly. For example, in the

embodiment shown above, this “region” is identified by the red box. Dkt. 41-2, Fig. 2. The

phrase “the region of the tubular member where the rupture disc is attached” is describing a

surface (green) included in that region where the rupture disc is attached, or, an Attachment

Surface included in the Region as opposed to Nine’s “Attachment Region.” In fact, even Nine’s

expert Dr. Meehan admitted in his deposition the term “region” plainly refers to a “vicinity,” as

opposed to a point of attachment included in the vicinity. Ex. B, 80:11-81:2.

       Next, Nine says the term “attached” has a plain and ordinary meaning of “fastened,

affixed, joined, or connected.” Dkt. 42, p. 12. Nine is not proposing a plain and ordinary

meaning construction, it is offering a construction divorced from the intrinsic record and based

solely on a definition from a general usage dictionary, “which cannot overcome art-specific

evidence of the meaning of a claim term.” Phillips v. AWH Corp., 415 F.3d 1303, 1322 (Fed.

Cir. 2005). For that reason alone the Court should reject Nine’s construction.


2Nine breaks up this term into three pieces. NCS contends the entire term is needed to
understand its context and its meaning. Nevertheless, NCS addresses Nine’s arguments for each
piece.

                                                9
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 13 of 25




       Furthermore, Nine’s proposed construction is wrong because in this term where the disc

is “attached” is not where it is “fastened, affixed, joined, or connected.” It is where the disc is

secured and sealed. Dkt. 41-2, Fig. 2. Referring to

annotated Figure 2 to the right, the disc is held in the

region of the tubular member (red box) in three ways.

First, the disc is seated on the tabs of a securing

mechanism 44 (blue). Id., Fig. 2, 9:67; Dkt. 41-1, ¶23.

This prevents the disc from moving axially in the

downhole direction (i.e. down in the image). Dkt. 41-1, ¶¶23-24. There is nothing coupling the

disc to the tabs, the disc merely rests on the tabs. Id. Second, a tapered surface 29 above the disc

can prevent the dome from moving axially in the uphole direction (i.e. up in the image). Dkt. 41-

2, Fig. 2, 9:25-26; Ex. C, 133:22-134:23. A POSA understands the disc is not “attached” to this

surface because it does not even contact the tapered surface. Id. Finally, and relevant to this term,

a cylindrical surface (e.g., green surface) directly secures the disc from moving laterally (i.e. left

to right in the image) and is also sealed to the disc via seal 52 (in pink). Dkt. 41-2, Figs. 2-3,

9:43-47, 67; Dkt. 41-1, ¶23. This is clearly the attachment surface described in this term, as it is

the only surface in the region that secures the disc and has a sealing engagement with the disc.

       NCS’s proposed construction makes the identity of this surface clearer for the jury by

proposing “the region of the tubular member where the rupture disc is attached” be construed as

“in the region of the tubular member [i.e. the red box], the rupture disc is directly secured to and

in sealing engagement with a cylindrical surface [e.g., the green surface].” Nine must agree with

NCS’s construction because in its IPR Nine argued for this term that the prior art teaches “the

region of the tubular member where the rupture disc (e.g., frangible plug) is attached is the



                                                  10
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 14 of 25




region where the seat seals the frangible plug to the tubular member ….” Ex. A, p. 56.

               2. “the region of the tubular member where the rupture disc is attached has a
                  larger internal diameter than the internal diameter of the casing string”

       Nine alleges the attachment surface is “circular in order to have a diameter,” and thus

proposed this term be construed as “the region of the tubular member where the rupture disc is

fastened, affixed, joined or connected is circular and has a larger internal diameter than the

internal diameter of the casing string.” Dkt. 42, p. 12. Nine’s construction of “attached” as

“fastened, affixed, joined or connected” is wrong. Supra §F.1. Further, the term “circular” is not

helpful to describe the attachment surface, because being “circular” alone does not define a

surface. The attachment surface is a 3D cylinder, composed of an infinite number of circles.

               3. “the region of the tubular member where the rupture disc is attached…is
                  parallel to the internal diameter of the casing string”

       Nine’s indefiniteness argument comes down to this piece of the whole term. Nine alleges

this term is indefinite because for two features to be parallel, “they must both have an inherent

direction,” and the internal diameter of a casing string does not have an inherent direction. Dkt.

42, p. 13. Nine misapplies indefiniteness law, trying to interpret this claim with abstract

geometry principles divorced from the intrinsic record. Again, the question before the Court is

whether this term “read in light of the patent’s specification and prosecution history” inform

“with reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus,

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 898-99 (2014). It certainly does here. Moreover,

the term informed Nine in the IPR where it used NCS’s proposed construction to apply the prior

art. For some reason it does not inform Nine in this forum.

       Nine wants to limit the term “internal diameter of the casing string” in this phrase to a

measured diameter at a location in the casing string. But the “internal diameter of the casing

string” or the “ID of the casing string” or the “casing string ID” are terms of art in the oil and gas

                                                 11
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 15 of 25




industry with dual meanings. Dkt. 41-1, ¶¶41-43. They can be used to generally describe the

inner cylindrical surface of a casing string, or the string’s fluid passageway, or they can be used

to refer to the measured diameter at a location of the casing string. Id. For example, the claims all

define the internal diameter of the casing string as a “fluid passageway.” Dkt. 41-2, Claims 1, 22,

28, 50. That is clearly not a measured diameter, it is the inner surface of the casing string. Even

Nine’s expert admitted this when he was cross-examined on this phrase and testified that a

measured diameter by itself cannot define a fluid passageway, proving that “internal diameter of

the casing string” as used in the claims does not necessarily refer to a measured diameter, it can

refer to the inner surface of the casing string. Ex. B, 37:19-39:4. Similarly, in the specification,

the internal diameter of the casing string is used numerous times to describe the inner surface of

the casing string in reference to restoring the casing ID so that it is fully open to fluid flow,

which is not a reference to a measured diameter. Dkt. 41-2, Abstract, 2:40-45, 6:62-7:12; 10:47-

53, 13:14-16; Dkt. 41-1, ¶¶20, 28. A POSA understand the term’s meaning depends on the

context in which is used. Dkt. 41-1, ¶¶41-43. Indeed, NCS’s expert cited numerous references

where the internal diameter of the casing string refers to the inner walls of the casing as opposed

to a measured diameter. Id. at ¶42. Again, in its IPR Petition Nine agreed with that meaning.

Nine used this term numerous times there to describe the casing string fluid passageway, as

opposed to a measured diameter. Ex. A, pp. 1, 6-7, 9, 16, 19, 24, 30, 31, 49, 50-51, 57, 62.

       The term “internal diameter of the casing string” cannot be construed out of context. In

this term, the attachment surface is “parallel to the internal diameter of the casing string.”

Because of that context, a POSA understands that this term is comparing the orientation of the

attachment surface to the orientation of the walls of the casing string, as opposed to a measured




                                                  12
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 16 of 25




diameter—i.e. they are cylindrical surfaces that are parallel to one another. Dkt. 41-1, ¶47. This

parallel orientation is shown in the image below, where the orientation of the attachment surface

is the green line and the orientation of the casing ID is the blue line. This term is certainly

definite. Dkt. 41-2, Fig. 2.

       Critically, this was the meaning Nine gave this term in its

IPR filed before claim construction in this forum. In the IPR,

Nine alleged prior art reference Entchev met this limitation

because the seating surface of the disc is parallel to the inner

surface of the casing string, “with both IDs being parallel vertical lines.” Ex. A, pp. 56-57

(emphasis added). In other words, in the IPR Nine interpreted the claims consistent with NCS’s

proposed interpretation (casing ID = inner surface), while here it is taking a completely different

position to argue indefiniteness (casing ID = measured diameter). This Court should not

countenance Nine making an argument here, and the opposite argument to the PTAB.

       Finally, Nine’s argument that the casing string has no inherent direction is meritless and

belied by its own expert. The claims recite that the upper and lower ends of the rupture assembly

are configured for “connection in-line with the casing string.” This “parallel” claim limitation is

about how the attachment surface of the rupture assembly is oriented relative to the casing string

threaded directly above and below the assembly, not about how the attachment surface would be

oriented relative to casing string pipes positioned, for example, 1000s of feet away after they

have been placed in a wellbore. See Dkt. 41-1, ¶47. Nine’s expert agrees. In his deposition Dr.

Meehan admitted that the casing string pipe attached to the upper and lower ends of the rupture

disc assembly is “in-line” with the rupture disc assembly, and that the attachment surface (green

line above) is indeed parallel to the inner surface of those pipes. See Ex. B, 93:21-94:17, 95:5-



                                                 13
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 17 of 25




96:19, 97:14-22, 103:15-104:15; Ex. D, Annotated Deposition Exhibit. If Nine’s own expert can

make sense of the term, Nine cannot colorably argue this term is indefinite.

                a. Nine’s proposed construction is contrived and contradicts its IPR arguments.

        Nine says in the alternative that a POSA could construe “internal diameter of the casing

string” to mean “a plane defined by the set of measured internal diameters at a location in the

casing string.” Dkt. 42, p. 13. Looking at Figure 2, Nine then says the only potential “attachment

region” that is parallel to that set diameters is the shear tab ring that the rupture disc is seated on

which is “generally flat.” Dkt. 42, pp. 14-16. Thus, it proposes that the attachment region be

construed as “a flat surface… parallel to a plane defined by the set of internal diameters at a

location in the casing string.” Id. As explained in detail below, that construction is so contrived

and requires so many mental gymnastics that even Nine ends up ultimately rejecting it in its

brief. See Dkt. 42, p. 17. For that reason, the Court can reject Nine’s alternative construction.

        At bottom, Nine’s proposed alternative construction is geared to obfuscate the meaning

of this claim term to make it appear indefinite, with no legitimate consideration of its clear

meaning in view of the intrinsic and extrinsic evidence. Nine’s proposed construction also

contradicts its interpretation of the term in its IPR petition.

        First, as explained above, the attachment region is not the so-called “flat” surface that the

disc rests on, it is the cylindrical side walls where the disc is secured and sealed. See supra § F.1.

Nine’s expert agreed when he testified the “region” refers to a “vicinity,” not a surface. Ex. B,

80:11-81:2. Even Nine says that the disc is not attached to the “flat” surface. Dkt. 42, p. 17.

        Second, Nine uses the term “flat surface” to describe the seating surface, but nowhere in

the patent is there a description or concept of a “flat” surface. In fact, the word “flat” does not

even appear in the patent. Nine’s expert admitted he made up that term. Ex. B, 76:23-77:15. That

alone shows “flat surface” is a completely fabricated limitation by Nine.

                                                  14
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 18 of 25




       Third, if the Applicant had intended the attachment surface refer to the seating surface, it

would have said so. And if the claims intended to compare the orientation of that seating surface

to a measured diameter, the Applicant would not have described that surface as “parallel” to a

measured diameter at any random location of the casing string. That is confusing and does not

make sense, because there are an infinite number of cross-sectional diameters in the casing string

surfaces and the rupture disc assembly surfaces. Every cross-section in the tubular member is

parallel to the surface next to it. Rather, the Applicant would have simply described the seating

surface as being perpendicular to the axis of the casing string.

       Fourth, Nine’s construction requires the rupture disc be “fastened, affixed, joined, or

connected to” a “flat” surface. As explained in the specification, the disc is not “fastened,

affixed, joined, or connected to” the bottom of the securing mechanism 44. The disc is “seated”

on the bottom portion, and secured to and in sealing engagement with a cylindrical surface. Dkt.

41-2, Figs. 2-3, 9:43-47, 67; Dkt. 41-1, ¶23.

       Fifth, Nine is wrong when it says its alternative construction is consistent with the

Applicant’s file history arguments over prior art reference Gano. Dkt. 42, p. 16. Referring to the

below side-by-side images of Gano and Fig. 2 of the ’445 Patent, Nine says the circumferential

edge of Gano’s rupture disc is seated on a sloped surface, and that the Applicant distinguished

Gano by amending the claims to recite that the attachment surface is parallel. Id., p. 16.

Therefore, according to Nine, a POSA would understand that the claimed attachment surface

refers to the surface on which the disc is seated. Nine is mischaracterizing and overcomplicating

a very straightforward prosecution argument. The Applicant distinguished the claims by arguing

that Gano’s disc is “in sealing engagement with and attached to a region of the tubular member

that is not parallel to the internal diameter of the casing string, but is instead sloped.” Dkt. 41-3,



                                                 15
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 19 of 25




NCS-Airlock_00003844, NCS-Airlock_00003852. That can be easily seen in the below side-by-

side drawings (compare below green and blue lines).




Because the Applicant focused on the sealing engagement, it was clearly distinguishing between

Gano’s sloped surface and the cylindrical surface in the ’445 Patent where the disc is in sealing

engagement, which is parallel to the casing ID. Nine’s expert Dr. Meehan admitted in his

deposition that Gano’s “sloped” surface is not parallel to the walls of the casing string. Ex. B,

111:8-16. NCS’s proposed construction is consistent with the intrinsic record, while Nine’s is so

inconsistent that even Nine rejects it.

       Finally, Nine’s construction contradicts its IPR, where it interpreted the term “parallel” as

referring to the inner surfaces. Ex. A, pp. 56-57. For that reason alone the Court should reject it.

       G. “specific gravity…of the well fluid” (Claims 24 and 52)

       Nine argues this term is indefinite because a POSA understands that the specific gravity

of the well fluid varies as a function of temperature and depth, and thus a POSA could not

determine when the specific gravity of the fluid in the sealed chamber is less than the specific

gravity of the well fluid. Dkt. 42, p. 17. The Court can dismiss this argument, particularly

considering the admissions of Nine’s expert.

       As the specification explains, “[g]enerally, the buoyant chamber must be filled with fluid

that has a lower specific gravity than the well fluid in the wellbore in which it is run, and

generally, the choice of which gas or liquid to use, is dependent on factors such as the well

                                                 16
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 20 of 25




conditions and the amount of buoyancy desired.” Dkt. 41-2, 5:37-41. Thus, a fluid can be

selected that will have a lower specific gravity than the wellbore fluid at any temperature and

depth. Nine’s expert Dr. Meehan admitted that to float casing in a wellbore, the operator selects a

fluid for the chamber that is lighter than the wellbore fluid. Ex. B, 24:4-12. He also admitted an

operator can estimate and/or measure the specific gravity of the wellbore fluid even at distances

as far as 8,000 feet, and use those estimates to determine if the fluid in the sealed chamber will

be buoyant in the wellbore fluid. Ex. B, 21:2-9, 21:24-22:5, 23:1-24:12, 25:5-15, 27:6-28:10,

118:17-120:7, 121:20-122:2. As just one example, the sealed chamber could be filled with air,

and a POSA understands that air has a lower specific gravity than wellbore fluid at any

temperature and depth. Nine’s expert also admitted this in his deposition. Id. at 25:5-15, 27:6-10.

Again, Nine’s expert can understand this term, so Nine cannot colorably argue it is indefinite.

       H. “disengage the rupture disc from sealing engagement” (Claim 55)

       Nine alleges this term does not need additional construction beyond Nine’s construction

of the term “sealing engagement”, because the term “disengage” has a plain and ordinary

meaning. Dkt. 42, p. 18. But Nine is in fact offering a claim construction of this term beyond

plain and ordinary meaning, because it proposes the term be construed as “disengage the rupture

disc from being attached or secured to create a fluid-tight seal.” Under Nine’s proposed

construction, the disc becomes disengaged when it loses its seal, which can happen when the disc

ruptures. Under NCS’s proposed construction, the disc disengages when, before rupturing, it

moves relative to the region of the tubular member where it is initially held (red box above).

Thus, the scope of this term is in dispute and it must be construed. O2 Micron, 521 F.3d at 1360.

       As explained in detail in NCS’s opening brief, Nine’s proposed claim construction of this

term is wrong, is inconsistent with the claims and the specification, and excludes embodiments.

Dkt. 41, pp. 19-20. For example, in Figure 2 of the patent, when the rupture disc disengages it
                                                17
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 21 of 25




moves in the downhole direction and maintains its seal up until the point that it ruptures against

an impact surface. Id.; see also Dkt. 41-2, Fig. 2, 10:6-7, 11:45-48; Dkt. 41-1, ¶¶27, 30. Nine’s

construction would exclude that embodiment, because under its construction the disc does not

disengage until it loses its seal. To the extent Nine alleges the disengagement happens when the

disc ruptures, that position would be at odds with the claims and specification. For example,

dependent claim 55 recites applying a pressure to “disengage the rupture disc from sealing

engagement.” Dkt. 41-2, Claim 55. In other words, a pressure is applied to the disc to move it

from the region of the tubular member where it is originally secured. Dependent claim 57, recites

“further comprising applying a rupturing force to rupture the rupture disc.” Id., Claim 57. In

other words, after the disc is disengaged to move from the region, a force then ruptures the disc.

This is consistent with all the descriptions of “disengage” in the specification. See id., Fig. 2,

9:32-42, 10:6-11, 11:27-58; Dkt. 41-1, ¶¶27, 30. In the claims and the specification, to disengage

is to move, not to rupture.

       Finally, Nine’s claim construction contradicts its own expert Dr. Meehan. In his

deposition he admitted that in this term the disc does not rupture when it disengages from sealing

engagement: “When [the rupture disc] disengages, it accelerates downwards and then fails. The

disengagement itself instantaneously doesn’t cause a failure…” Ex. B, 70:23-71:5.

       I. “rupture disc is configured to disengage from sealing engagement when exposed
          to a pressure greater than a hydraulic pressure in the casing string” (Claims 28
          and 50)

       Nine argues this term is indefinite because a POSA cannot determine how to configure a

rupture disc to “disengage from sealing engagement.” Dkt. 42, p.18. That is wrong.

       As explained above and in detail in NCS’s opening brief, the term “disengage from

sealing engagement” means that before rupturing, the rupture disc moves in the downhole

direction relative to the region of the tubular member where it is originally positioned. See Dkt.

                                                 18
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 22 of 25




41, pp. 18-20; supra § H. This term simply recites that the rupture disc is “configured” to do that.

The specification discloses in detail how to configure a rupture disc to move relative to its

original position in the assembly by optimizing its material, structure, and dimensions.

       First, in order for the disc to “disengage,” the rupture disc must be made of a material and

shape such that it will not prematurely rupture under the hydrostatic pressure of the drilling mud

in the casing string, and it will not prematurely rupture when the pressure is increased to

disengage the disc. See Dkt. 41-2, 4:60-66, 6:19-23, 10:64-11:26, 12:7-12:22. The disc can be

made of materials like carbides, ceramics, metals, plastics, glass, porcelain, alloys, composite

materials, etc. Id. at 10:64-67. In an embodiment, the disc can also be made hemispherical

“because of their ability to withstand pressure from the convex side.” Id. at 11:3-7. For example,

in one embodiment, the disc can be designed with a material and shape to have a rupture burst

pressure rating of 10,000 psi, so that it does not prematurely burst when subject to a hydrostatic

pressure (e.g., 1,000 psi) or a disengaging pressure (e.g., 3,000 psi). Id. at 6:21-23. The

specification even provides an example of a specific disc in the industry that can be used, one

offered by company Magnum Oil Tools, which coincidentally was acquired by Nine. Id. at

11:19-24. Even Nine’s expert testified the rupture disc is designed to have a certain rupture burst

pressure based on its dimensions, geometry and materials. Ex. B, 56:2-57:18.

       Second, for the disc to properly “disengage from sealing engagement” its dimensions

must be such that the disc is able to freely move downhole at a disengaging pressure. For

example, referring to annotated Figure 2 below, the disc 30 (purple) is designed to have a

cylindrical base that is in sealing engagement with the cylindrical surface of a securing




                                                 19
        Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 23 of 25




mechanism (orange) via an o-ring seal 52 (pink), and

it is dimensioned to maintain that seal as the rupture

disc disengages. Dkt. 41-2, Fig. 2, 9:32-42, 10:6-11,

11:27-58; Dkt. 41-1, Rodgers Decl., ¶¶27, 30. The

bottom of the disc is also dimensioned so that it can be

seated on a securing mechanism like shear ring tabs (lt.

blue). Dkt. 41-2, Fig.2, 9:67; Dkt. 41-1, ¶23. This

requires the seating surface of the disc (bottom of the disc 30 in the figure) be made of a specific

size, e.g., a disc with an outer diameter of 4.8m. See e.g., Dkt. 41-2, 8:19-20. The disc is also

dimensioned to transfer hydraulic pressure from its upper surface to the securing mechanism so

that it can disengage at the disengaging pressure. For example, at the disengaging pressure, the

disc is designed to transfer that pressure as a net force applied to the seating surface of the

securing mechanism, like shear tabs, and that force overcomes the securing mechanism so that

the disc moves downhole. Dkt. 41-2, 6:25-35, 9:67-10:6; Dkt. 41-1, ¶¶27, 35. This term is

definite, as the specification clearly explains how to “configure” the disc to “disengage from

sealing engagement.”

       Finally, Nine’s expert admitted this term has meaning if the rupture disc is considered

with other components, like a securing mechanism. Ex. B, 125:7-19. Again, if Nine’s expert can

interpret this term, Nine cannot plausibly argue this term is indefinite.




                                                 20
      Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 24 of 25




Dated: November 20, 2020                 Respectfully submitted,


                                         BLANK ROME LLP

                                         /s/ Domingo M. LLagostera
                                         Domingo M. LLagostera
                                         (Attorney-in-charge)
                                         State Bar No. 24070157
                                         DLLagostera@BlankRome.com
                                         Russell T. Wong (admitted pro hac vice)
                                         State Bar No. 21884235
                                         rwong@blankrome.com
                                         Andrew K. Fletcher (admitted pro hac vice)
                                         PA State ID. 75544
                                         afletcher@blankrome.com
                                         Munira Jesani
                                         State Bar No. 24101967
                                         mjesani@blankrome.com
                                         717 Texas Avenue, Suite 1400
                                         Houston, TX 77002
                                         Tel.: (713) 632-8682

                                         Attorneys for Plaintiff/Counterclaim-
                                         Defendant NCS Multistage Inc.




                                    21
       Case 6:20-cv-00277-ADA Document 45 Filed 11/20/20 Page 25 of 25




                              CERTIFICATE OF SERVICE

      The undersigned certifies that all counsel of record were electronically served with a

copy of the foregoing on November 20, 2020 via the Court’s CM/ECF system.

                                                   /s/ Domingo M. LLagostera
                                                      Domingo M. LLagostera




                                              22
